USDC SDNY

 

UNITED STATES DISTRICT COURT DOCUMENT

SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
IN THE MATTER OF A DEPOSITION DOC #
SUBPOENA SERVED IN: DATE FILED: _ 1/21/2020

 

In re MTE Holdings LLC, ef a/., pending in the
United States Bankruptcy Court for the District of
Delaware, Case No. 19-12269 (CSS)

20 Misc. 23 (AT)

 

Angelo, Gordon & Co., L.P., ORDER
Movant,
-against-

MITE Holdings LLC,

 

Respondent.
ANALISA TORRES, District Judge:

 

On January 13, 2020, Movant, Angelo, Gordon & Co. L.P., moved to quash a subpoena
served upon it by Debtor MTE Holdings in Case No. 19-12269 in the United States Bankruptcy Court
for the District of Delaware. ECF No. 1. It is hereby ORDERED that by February 4, 2020,
Respondent shall respond to the motion in a brief not to exceed 15 pages.

SO ORDERED.

Dated: January 21, 2020
New York, New York

4

ANALISA TORRES
United States District Judge

 
